Case: 12-50561       Document: 00512344068         Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2013
                                       No. 12-50561
                                                                           Lyle W. Cayce
                                                                                Clerk
HEATHER CLARK; DAVID CLAXTON; DAVID M. COMPTON,

                                                  Plaintiffs - Appellants,
v.

WILLIAMSON COUNTY,

                                                  Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                         USDC No. 1:10–CV–00869–LY


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       This action for unpaid wages involves a dispute over the implementation
of the Fluctuating Workweek (“FWW”) method for calculating overtime pay. See
29 C.F.R. § 778.114. Named plaintiffs Heather Clark, David Claxton, David
Compton, and 112 other paramedics (collectively, “Plaintiffs”) sued their
employer, Williamson County (“the County”), alleging that it violated the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., by failing to pay them at
least one and one-half times their regular rate of pay for overtime hours. The
district court entered summary judgment for the County, adopting a magistrate


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50561     Document: 00512344068      Page: 2    Date Filed: 08/16/2013




                                  No. 12-50561

judge’s report and recommendation concluding that the County’s payment
scheme complied with the FLSA under the FWW method. Plaintiffs timely filed
a notice of appeal and contend that the County’s compensation system was not
a valid FWW system.
      We review de novo the district court’s grant of summary judgment. Am.
Int’l Specialty Lines Ins. Co. v. Rentech Steel LLC, 620 F.3d 558, 562 (5th Cir.
2010) (citing Am. Int’l Specialty Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254,
259–60 (5th Cir. 2003)). Plaintiffs “bear[] the burden of proving that the
[County] failed to properly administer the FWW method.” Samson v. Apollo
Res., Inc., 242 F.3d 629, 636 (5th Cir. 2001) (citing Cash v. Conn Appliances, Inc.,
2 F. Supp. 2d 884, 896 (E.D. Tex. 1997)). The magistrate judge determined that
Plaintiffs could not meet this burden. The district court agreed with this
decision, concluding that the magistrate judge’s “application of the law and legal
analysis in support of his conclusions [was] sufficient and appropriate.” We
agree. After reviewing the briefs and relevant law, examining pertinent portions
of the record, and hearing oral argument, we conclude that the County is
entitled to summary judgment.
      AFFIRMED.




                                         2